Case: 22-50077     Document: 00516497624         Page: 1     Date Filed: 10/05/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       October 5, 2022
                                  No. 22-50077
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jose Refugio Nieto-Uribe,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:21-CR-730-1


   Before Higginbotham, Graves, and Ho, Circuit Judges.
   Per Curiam:*
          Jose Refugio Nieto-Uribe appeals the sentence imposed following his
   guilty plea conviction for illegal reentry. The district court sentenced him
   within the guidelines range to 57 months of imprisonment and three years of
   supervised release.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-50077        Document: 00516497624        Page: 2   Date Filed: 10/05/2022




                                    No. 22-50077


          Because Nieto-Uribe’s challenge to the substantive reasonableness of
   the sentence was preserved, our review is for an abuse of discretion. See Gall
   v. United States, 552 U.S. 38, 51 (2007); see also Holguin-Hernandez v. United
   States, 140 S. Ct. 762, 766–67 (2020). For a within-guidelines sentence, we
   presume that it is reasonable and that the district court has considered all of
   the statutory sentencing factors. See United States v. Jenkins, 712 F.3d 209,
   214 (5th Cir. 2013); see also 18 U.S.C. § 3553(a).
          The record reflects that the district court considered Nieto-Uribe’s
   contentions in support of a sentence below the guidelines range but rejected
   them. Ultimately, Nieto-Uribe simply disagrees with the sentence chosen by
   the district court and so fails to overcome the presumption that the district
   court imposed a reasonable sentence. See United States v. Ruiz, 621 F.3d 390,
   398 (5th Cir. 2010); see also United States v. Juarez-Duarte, 513 F.3d 204, 212
   (5th Cir. 2008).
          As Nieto-Uribe concedes, his challenge to the 8 U.S.C. § 1326(b)
   recidivism enhancement is foreclosed by Almendarez-Torres v. United States,
   523 U.S. 224 (1998). See United States v. Pervis, 937 F.3d 546, 553-54 (5th
   Cir. 2019).
          The district court’s judgment is AFFIRMED.




                                          2